PER CURIAM.
The petitioner, Pamela Crady, seeks a writ of prohibition to prevent the trial judge from presiding over proceedings in circuit court. We have reviewed the verified motions to disqualify and conclude the motions were legally sufficient and should have been granted. Accordingly, we grant the writ of prohibition and remand the cause to the circuit court with directions that the motions for disqualification be granted and a new judge assigned to preside over the cause.
PETITION GRANTED.
BENTON, C.J., PADOVANO and MARSTILLER, JJ., Concur.